Exhibit 10.2

ALEXZA PHARMACEUTICALS, INC.

STOCK ISSUANCE AGREEMENT

THIS STOCK ISSUANCE AGREEMENT (this “Agreement”) is made as of September 28,
2015, by and among ALEXZA PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), with its principal office at 2091 Stierlin Court, Mountain View,
California 94043, and GRUPO FERRER INTERNACIONAL, S.A. (“Ferrer”).

RECITALS

WHEREAS, on September 28, 2015, the Company issued to Ferrer a Promissory Note
in the maximum principal amount of $5,000,000 (the “Note”);

WHEREAS, pursuant to the terms of the Note, the Company has agreed to issue to
Ferrer the Stock (as defined below) as partial consideration for the Loan (as
defined in the Note);

WHEREAS, the Company and Ferrer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the Securities Act (as defined herein), Rule
506 of Regulation D, as promulgated by the SEC (as defined herein) under the
Securities Act (“Regulation D”), and/or Regulation S, as promulgated by the SEC
under the Securities Act (“Regulation S”); and

WHEREAS, at the Closing (as defined herein), the Company desires to issue the
Stock upon the terms and conditions stated in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

AUTHORIZATION AND SALE OF COMMON SHARES AND WARRANTS

1.1. Authorization. The Company has authorized the issuance of up to 125,000
shares (the “Stock”) of the Company’s common stock, par value $0.0001 per share
(“Common Stock”) pursuant to this Agreement and the terms of the Note.

1.2. Issuance of Stock. At the Closing, subject to the terms and conditions of
this Agreement, including without limitation, the conditions set forth in
Article 5 and Article 6 of this Agreement, the Company shall issue the Stock to
Ferrer as partial consideration for the Loan.

ARTICLE 2

CLOSING DATES; DELIVERY

2.1 Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Article 5 and Article 6 of this Agreement, the issuance of
the Stock hereunder (the “Closing”) shall be held at the offices of Cooley LLP
(“Cooley”), 380 Interlocken Crescent, Suite 900, Broomfield, Colorado 80021, at
10:00 a.m. local time on the date hereof, or at such other time and place upon
which the Company and Ferrer shall agree. The date of the Closing is hereinafter
referred to as the “Closing Date.”

2.2 Delivery. At the Closing, the Company will deliver or cause to be delivered
to Ferrer a certificate representing, or evidence of the uncertificated shares
of, the Stock issued to Ferrer. Such delivery shall be against performance of
Ferrer’s obligations to make the First Tranche (as defined in the Note)
available to the Company by wire transfer of immediately available funds to the
Company in accordance with the Company’s written wiring instructions.



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Ferrer on and as of the date hereof:

3.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Delaware and
is in good standing as a domestic corporation under the laws of said state. The
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, except where the failure to so qualify or be in good standing would
not, either individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Company’s properties or assets or the business of
the Company as currently conducted (a “Material Adverse Effect”).

3.2 Subsidiaries. Except as disclosed in the SEC Documents (as defined herein),
the Company does not own or control any equity security or other interest of any
corporation, limited partnership or other business entity. All of the direct and
indirect subsidiaries of the Company are set forth in the SEC Documents (the
“Subsidiaries”). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. Each Subsidiary is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

3.3 Corporate Power; Authorization. The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement, to issue the Stock and to carry out and perform all of
its obligations under this Agreement. This Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally. The execution and delivery of this Agreement does not, the
performance of this Agreement and the compliance with the provisions hereof will
not, and the issuance and delivery of the Stock by the Company will not,
materially conflict with, or result in a material breach or violation of the
terms, conditions or provisions of, or constitute a material default under, or
result in the creation or imposition of any material lien pursuant to the terms
of, the Company’s Restated Certificate of Incorporation, as amended (the
“Restated Certificate”), or the Company’s Amended and Restated Bylaws, as
amended (the “Bylaws”), or any statute, law, rule or regulation or any state or
federal order, judgment or decree to which the Company or any of its properties
is subject. Except as disclosed in the SEC Documents, there are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.

3.4 Issuance and Delivery of the Stock. The Stock has been duly authorized, and
when issued in compliance with the provisions of this Agreement and the Restated
Certificate, the Stock will be validly issued, fully paid and nonassessable. The
issuance and delivery of the Stock is not subject to preemptive or any other
similar rights of the stockholders of the Company or to any liens or
encumbrances. Assuming the accuracy of the representations and warranties of
Ferrer in this Agreement, the Stock will be issued in compliance with all
applicable federal and state securities laws.

3.5 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
12 months preceding the date of this Agreement. As of their respective filing
dates, all documents filed by the Company with the SEC (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act or
the Securities Act of 1933, as amended (the “Securities Act”), as applicable.
None of the SEC Documents as of their respective dates contained any untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto. The Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present the consolidated financial position of the Company and any subsidiaries
at the dates thereof and the consolidated results of their operations and
consolidated

 

2



--------------------------------------------------------------------------------

cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal, recurring adjustments or to the extent that such
unaudited statements do not include footnotes). Except as disclosed in the SEC
Documents, since December 31, 2013, the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records. Except as disclosed in the SEC Documents, the Company has not declared
or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company). The Company has not issued
any equity securities to any officer, director or affiliate, except (a) Common
Stock issued pursuant to existing Company stock option, restricted stock unit or
stock purchase plans or executive and director corporate arrangements disclosed
in the SEC Documents, (b) Common Stock issued pursuant to other existing
agreements disclosed in the SEC Documents or (c) otherwise as disclosed in the
SEC Documents. The Company has no liabilities or obligations required to be
disclosed in the SEC Documents that are not so disclosed in the SEC Documents,
which, individually or in the aggregate, would have or reasonably be expected to
have a Material Adverse Effect.

3.6 Authorized Capital Stock. The authorized capital stock of the Company
consists of (a) 200,000,000 shares of Common Stock, $0.0001 par value, of which,
as of September 25, 2015, 19,444,729 shares were outstanding, and (b) 5,000,000
shares of Preferred Stock, $0.0001 par value, none of which shares are currently
outstanding. Except as disclosed in the SEC Documents and as contemplated by
this Agreement, there are no outstanding warrants, debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound, options (other than options issued pursuant to the Company’s equity
incentive plans subsequent to December 31, 2014), convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind. No
shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights. Except as disclosed in the SEC Documents,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act. There are
no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Stock. Except as disclosed in the SEC Documents, the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

3.7 Disclosure. The information contained in the Exchange Act Documents as of
the date hereof does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. For purposes herein, “Exchange Act Documents” are the documents
filed by the Company under the Exchange Act, since the end of the Company’s 2014
fiscal year through the date hereof, including, without limitation, its most
recent annual report on Form 10-K. The Company confirms that neither it nor any
of its officers or directors nor any other person acting on its or their behalf
has provided, and it has not authorized any other party to provide, Ferrer or
its respective agents or counsel with any information that it believes
constitutes or could reasonably be expected to constitute material, non-public
information except insofar as the existence, provisions and terms of this
Agreement, the Note and the proposed transactions hereunder and thereunder may
constitute such information, all of which will be disclosed by the Company in,
prior to, or contemporaneously with, the filing contemplated by Section 7.7
hereof. The Company understands and confirms that Ferrer will rely on the
foregoing representations in effecting transactions in securities of the
Company. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement, the Note
(if disclosed concurrently with this Agreement) and related transactions and as
may be disclosed in the Current Report on Form 8-K filed by the Company.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF FERRER

Ferrer hereby represents and warrants to and agrees with the Company on and as
of the date hereof:

4.1 Authorization. Ferrer represents and warrants to the Company that:
(a) Ferrer has all requisite legal and corporate or other power and capacity and
has taken all requisite corporate or other action to execute and deliver this
Agreement, to acquire the Stock, issue the Loan and to carry out and perform all
of its obligations under this Agreement and the Note; and (b) this Agreement
constitutes the legal, valid and binding obligation of Ferrer,

 

3



--------------------------------------------------------------------------------

enforceable against Ferrer in accordance with its terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally and (ii) as limited
by equitable principles generally.

4.2 Investment Experience. Ferrer is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Ferrer is aware of the Company’s business
affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Stock. Ferrer has such business and financial experience
as is required to give it the capacity to protect its own interests in
connection with the purchase of the Stock.

4.3 Investment Intent. Ferrer is acquiring the Stock for its own account as
principal and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, within the meaning of the
Securities Act. Ferrer understands that its acquisition of the Stock has not
been registered under the Securities Act or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of Ferrer’s
investment intent as expressed herein. Ferrer, in connection with its decision
to acquire the Stock, has relied solely upon the SEC Documents and the
representations and warranties of the Company contained herein. Ferrer will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Stock except in compliance with the Securities Act and the rules and
regulations promulgated thereunder.

4.4 Registration or Exemption Requirements. Ferrer further acknowledges and
understands that the Stock may not be resold or otherwise transferred except
pursuant to an effective registration statement filed under the Securities Act,
in accordance with the provisions of Regulation S or pursuant to an available
exemption from registration.

4.5 Dispositions.

(a) Ferrer will not, if then prohibited by law or regulation: (i) sell, offer to
sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to (collectively, a “Disposition”) the Stock; or (ii) engage in any
hedging or other transaction (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities) which is designed or could
reasonably be expected to lead to or result in a Disposition of all or any
portion of the Stock by Ferrer or an affiliate. In addition, Ferrer agrees that
for so long as it owns any portion of the Stock, it will not enter into any
Short Sale of the Common Stock executed at a time when Ferrer has no equivalent
offsetting long position in the Common Stock. For purposes of determining
whether Ferrer has an equivalent offsetting long position in the Common Stock,
shares of Common Stock that Ferrer is entitled to receive within 60 days
(whether pursuant to contract or upon conversion or exercise of convertible
securities) will be included as if held long by Ferrer.

(b) Ferrer has not directly or indirectly, nor has any Person acting on behalf
of or pursuant to any understanding with Ferrer, engaged in any transactions in
the Company’s securities (including, without limitation, any Short Sales
involving the Company’s securities) since the time that Ferrer was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby. Ferrer covenants that neither it nor any Person acting on
its behalf or pursuant to any understanding with it will engage in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

For purposes of this Section 4.5, (i) “Person” shall include, without
limitation, any individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company or joint
stock company and (ii) “Short Sales” shall include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.

4.6 No Legal, Tax or Investment Advice. Ferrer understands that nothing in this
Agreement or any other materials presented to Ferrer in connection with its
acquisition of the Stock or the Note constitutes legal, tax or investment
advice. Ferrer has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
acquisition of the Stock and the Note.

4.7 Confidentiality. Ferrer will hold in confidence all information concerning
this Agreement, the Note and

 

4



--------------------------------------------------------------------------------

the placement of the Stock hereunder until the earlier of such time as (a) the
Company has made a public announcement concerning the Agreement, the Note and
the placement of the Stock hereunder or (b) this Agreement and the Note are
terminated, except that the obligation of confidentiality shall not extend to
information that (i) is or was already in Ferrer’s possession prior to its being
furnished to Ferrer by or on behalf of the Company; (ii) has become generally
available to the public other than as a result of a disclosure by Ferrer;
(iii) has become available to Ferrer on a non-confidential basis from a source
other than the Company or its representatives, and (iv) is requested or required
by Ferrer’s advisory clients in connection with the consummation of this
Agreement, which clients are subject to confidentiality agreements as least as
restrictive as those contained in this Agreement.

4.8 Residency. Ferrer’s executive offices in which its investment decision was
made are in the jurisdiction indicated below Ferrer’s name Section 9.6 hereof.

4.9 Bad Actor” Matters. Ferrer hereby represents that none of the “Bad Actor”
disqualifying events described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”) is applicable to such Investor or
any of its Rule 506(d) Related Parties (as defined below), except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) is applicable. Ferrer hereby agrees that it shall notify the
Company promptly in writing in the event a Disqualification Event becomes
applicable to such Investor or any of its Rule 506(d) Related Parties, except,
if applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) is applicable. For purposes of this Section 4.9, “Rule 506(d)
Related Party” shall mean a person or entity that is a beneficial owner of such
Ferrer’s securities for purposes of Rule 506(d) of the Act

4.10 Governmental Review. Ferrer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Stock.

4.11 Legend.

(a) Ferrer understands that, until such time as the Stock may be sold pursuant
to Rule 144 under the Securities Act (“Rule 144”) without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Stock may bear a restrictive legend in substantially the following
form (and a stop transfer order may be placed against transfer of the
certificates for the Stock):

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND HAVE NOT BEEN
REGISTERED UNDER THE ACT, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED, SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, NO HEDGING TRANSACTION MAY BE CONDUCTED WITH RESPECT TO THESE
SECURITIES UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE ACT.”

(b) The Company agrees that at such time as such legend is no longer required
under this Section 4.11, it will, no later than three business days following
the delivery by Ferrer to the Company or the Company’s transfer agent of a
certificate representing the Stock issued with a restrictive legend, deliver or
cause to be delivered to Ferrer a certificate representing such shares that is
free from any legend referring to the Securities Act. The Company shall not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Stock subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to Ferrer by crediting the account of
Ferrer’s prime broker with the Depository Trust Company.

(c) Ferrer agrees that the removal of the restrictive legend from certificates
representing Stock as set

 

5



--------------------------------------------------------------------------------

forth in this Section 4.11 is predicated upon the Company’s reliance that Ferrer
will sell any Stock pursuant to either (i) the registration requirements of the
Securities Act and Ferrer shall have delivered a current prospectus in
connection with such sale (if required under the Securities Act) or Ferrer shall
have confirmed that a current prospectus is deemed to be delivered in connection
with such sale in accordance with Rule 172 under the Securities Act (“Rule
172”), (ii) in accordance with the provisions of Regulation S or (iii) pursuant
to an available exemption from registration.

(d) The restrictive legend set forth in Section 4.11(a) above shall be removed
and the Company shall issue a certificate without such restrictive legend or any
other restrictive legend to the holder of the applicable shares upon which it is
stamped or issue to such holder by electronic delivery with the applicable
balance account at the Depository Trust Company or in physical certificated
shares, if appropriate, if (i) the Stock is registered for resale under the
Securities Act (provided that, if Ferrer is selling pursuant to the effective
registration statement registering the Stock for resale, Ferrer agrees to only
sell the Stock during such time that such registration statement is effective
and Ferrer is not aware or has not been notified by the Company that such
registration statement has been withdrawn or suspended, and only as permitted by
such registration statement); or (ii) the Stock is sold or transferred pursuant
to Rule 144 (if the transferor is not an Affiliate of the Company); or (iii) the
Stock is eligible for sale without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions.

4.12 Foreign Investors. If Ferrer is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), Ferrer
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Stock or any use of this Agreement, including (a) the legal requirements within
its jurisdiction for the purchase of the Stock, (b) any foreign exchange
restrictions applicable to such purchase or acquisition, (c) any government or
other consents that may need to be obtained, and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Stock. Ferrer’s acquisition and continued
beneficial ownership of the Stock will not violate any applicable securities or
other laws of Ferrer’s jurisdiction.

4.13 Non-U.S. Purchaser. The Stock is being acquired for investment for Ferrer’s
own account, not as a nominee or agent, and not for the account or benefit of, a
U.S. Person (as defined in Section 9.11), and not with a view to the resale or
distribution of any part thereof in the United States (as defined in
Section 9.12) or to a U.S. Person, and that Ferrer has no present intention of
selling, granting any participation in, or otherwise distributing such Stock.

4.14 No Arrangements. Ferrer does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person in the United States or to a U.S. Person, or any
hedging transaction with any third person in the United States or to a United
States resident, with respect to any of the Stock.

4.15 Regulation S Reliance. Ferrer understands that the Stock is not registered
under the Securities Act on the ground that the sale provided for in this
Agreement and the issuance of securities hereunder is exempt from registration
under the Securities Act pursuant to Regulation S thereof, and that the
Company’s reliance on such exemption is predicated on Ferrer’s representations
set forth herein.

ARTICLE 5

CONDITIONS TO CLOSING OBLIGATIONS OF FERRER

Ferrer’s obligation to acquire the Stock at the Closing is, at the option of
Ferrer, subject to the fulfillment or waiver as of the Closing Date of the
following conditions:

5.1 Representations and Warranties. The representations and warranties made by
the Company in Article 3 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and the representations and warranties made by the Company in
Article 3 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.

 

6



--------------------------------------------------------------------------------

5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

5.3 Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

ARTICLE 6

CONDITIONS TO CLOSING OBLIGATIONS OF COMPANY

The Company’s obligation to issue the Stock at the Closing is, at the option of
the Company, subject to the fulfillment or waiver as of the Closing Date of the
following conditions:

6.1 Receipt of First Tranche. Ferrer shall have made the First Tranche available
to the Company.

6.2 Representations and Warranties. The representations and warranties made by
Ferrer in Article 4 hereof qualified as to materiality shall be true and correct
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by Ferrer in Article 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.

6.3 Covenants. All covenants, agreements and conditions contained in this
Agreement and the Note to be performed by Ferrer on or prior to the Closing Date
shall have been performed or complied with in all material respects.

ARTICLE 7

COVENANTS

7.1 Compliance with Securities Laws. Ferrer will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Stock
purchased hereunder except in compliance with the Securities Act, applicable
blue sky laws, and the rules and regulations promulgated thereunder.

7.2 Resale Compliance Ferrer hereby agrees to resell the Stock only in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement filed under the Securities Act, or pursuant to an
available exemption from registration. Ferrer further agrees not to engage in
hedging transactions with regard to the Stock unless in compliance with the
Securities Act.

7.3 Stop Transfer Restrictions. The Company hereby agrees, for the benefit of
Ferrer, that it will not register any transfer of the Stock not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement filed under the Securities Act, or pursuant to an
available exemption from registration.

7.4 Delivery of Certificate. Within a reasonable time following the Closing
Date, the Company shall have delivered to Ferrer a duly executed certificate
for, or evidence of uncertificated shares of, the Stock.

7.5 Reporting Requirements.

(a) With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Stock to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

7



--------------------------------------------------------------------------------

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(iii) so long as Ferrer owns Stock, to furnish to Ferrer upon request (A) a
written statement by the Company as to whether it is in compliance with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act and
(B) a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company.

7.6 Blue Sky. The Company agrees to timely file a Form D with respect to the
Stock if required under Regulation D. The Company shall obtain and maintain all
necessary blue sky law permits and qualifications, or secured exemptions
therefrom, required by any state for the offer and sale of Stock.

7.7 Current Report on Form 8-K. The Company shall timely file a Current Report
on Form 8-K regarding this Agreement, the Note and the issuance of the Stock.

7.8 Delivery of Purchaser Questionnaire. Upon the request of the Company, Ferrer
shall deliver to the Company within a reasonably prompt time, a customary
questionnaire with respect to Ferrer’s ownership of the Company’s securities and
certain other customary matters. 

ARTICLE 8

RESTRICTIONS ON TRANSFERABILITY OF STOCK;

COMPLIANCE WITH SECURITIES ACT

8.1 Restrictions on Transferability. The Stock shall not be transferable in the
absence of an effective registration statement filed under the Securities Act,
in accordance with the provisions of Regulation S, or pursuant to an available
exemption from registration. The Company shall be entitled to give stop transfer
instructions to its transfer agent with respect to the Stock in order to enforce
the foregoing restrictions.

8.2 Transfer of Stock.

(a) Ferrer agrees that it will not effect any disposition of the Stock that
would constitute a sale within the meaning of the Securities Act, except:

(i) in accordance with the provisions of Regulation S;

(ii) in accordance with an effective registration statement filed under the
Securities Act, in which case Ferrer shall have delivered a current prospectus
in connection with such sale (if required under the Securities Act) or Ferrer
shall have confirmed that a current prospectus is deemed to be delivered in
connection with such sale in accordance with Rule 172; or

(iii) in a transaction exempt from registration under the Securities Act, in
which case such Ferrer shall, prior to effecting such disposition, submit to the
Company an opinion of counsel in form and substance reasonably satisfactory to
the Company to the effect that the proposed transaction is in compliance with
the Securities Act.

(b) Notwithstanding the provisions of subsection (a) above, no such restriction
shall apply to a transfer by Ferrer transferring to a wholly-owned subsidiary or
a parent corporation that owns all of the capital stock of Ferrer; provided that
in each case the transferee will agree in writing to be subject to the terms of
this Agreement to the same extent as if such transferee were the original Ferrer
hereunder.

ARTICLE 9

MISCELLANEOUS

9.1 Waivers and Amendments. The terms of this Agreement may be waived or amended
with the written consent of the Company and Ferrer.

 

8



--------------------------------------------------------------------------------

9.2 Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York without any
regard to conflicts of laws principles.

9.3 Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by the Company or Ferrer and
the Closing.

9.4 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. Upon a permitted transfer of
Ferrer’s Stock on the books of the Company in accordance with the terms of
Sections 8.2(a)(iii) or 8.2(b), Ferrer may assign this Agreement to the
permitted transferee upon prior written notice to the Company. Except as set
forth in the previous sentence, Ferrer shall not assign this Agreement without
the prior written consent of the Company.

9.5 Entire Agreement; No Inconsistent Agreements. This Agreement (including all
schedules and exhibits hereto) and the Note constitute the full and entire
understanding and agreement between the parties with regard to the subjects
thereof. Neither the Company nor any of its Subsidiaries has entered, as of the
date hereof, nor shall the Company or any of its Subsidiaries, on or after the
date hereof, enter into any agreement with respect to its securities, that would
have the effect of impairing the rights granted to Ferrer in this Agreement or
otherwise conflicts with the provisions hereof.

9.6 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the parties hereto (or such other address as a party hereto may at
any time thereafter specify by like notice):

 

To the Company:

 

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043, USA

Telephone: + 1-650-944-7000

Facsimile: + 1-650-944-7988

Attention: Chief Executive Officer

  

To Ferrer:

 

Ferrer Internacional, S.A.

Avenida Diagonal 549, 5th Floor

E-08029 Barcelona

Spain

Telephone: + 34 93 600 3716

Facsimile: + 34 93 600 3884

Attention: Legal Counsel

with a copy to:

 

Cooley LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021, USA

Telephone: +1-720-566-4000

Facsimile: +1-720-566-4099

Attention: Brent D. Fassett

  

with a copy to:

 

Ferrer Internacional, S.A.

Avenida Diagonal 549, 5th Floor

E-08029 Barcelona

Spain

Telephone: +34 93 600 38 67

Facsimile: + 34 93 491 47 20

Attention: Business Development & Licensing Department

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered; (b) on the next business day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail or
other internationally-recognized courier.

9.7 Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

9.8 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile signatures shall be treated the same
as original signatures.

 

9



--------------------------------------------------------------------------------

9.9 Further Assurances. Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

9.10 Currency. All references to “dollars” or “$” in this Agreement shall be
deemed to refer to United States dollars.

9.11 Definition of U.S. Person.

(a) For purposes of Sections 4.12, 4.13 and 4.14 hereof, the term “U.S. Person”
shall mean:

(i) Any natural person resident in the United States;

(ii) Any partnership or corporation organized or incorporated under the laws of
the United States;

(iii) Any estate of which any executor or administrator is a U.S. person;

(iv) Any trust of which any trustee is a U.S. person;

(v) Any agency or branch of a foreign entity located in the United States;

(vi) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

(vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii) Any partnership or corporation if:

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in §230.501(a)) who are not
natural persons, estates or trusts.

(b) The following are not “U.S. persons”:

(i) Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

(ii) Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and

(B) The estate is governed by foreign law;

(iii) Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settler if the trust is revocable) is a U.S. person;

(iv) An employee benefit plan established and administered in accordance with
the law of a country other than the United States and customary practices and
documentation of such country;

(v) Any agency or branch of a U.S. person located outside the United States if:

 

10



--------------------------------------------------------------------------------

(A) The agency or branch operates for valid business reasons; and

(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

(vi) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans.

9.12 Definition of United States. For purposes of Sections 4.12, 4.13 and 4.14
hereof and this Article 9, the term “United States” shall mean the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officer to
execute this Agreement as of the date first above written.

 

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas B. King

  Thomas B. King   Chief Executive Officer GRUPO FERRER INTERNACIONAL S.A. By:  

/s/ Jorge Ramentol Massana

Name: Jorge Ramentol Massana Title:   CEO By:  

/s/ Juan Fanés Trillo

Name: Juan Fanés Trillo Title:   CFO

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]